USCA4 Appeal: 22-6686      Doc: 6        Filed: 09/13/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6686


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        SHIRLEY INGRAM, JR., a/k/a Raheem,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Western District of North Carolina,
        at Charlotte. Frank D. Whitney, District Judge. (3:10-cr-00069-FDW-1)


        Submitted: September 8, 2022                                Decided: September 13, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Affirmed and remanded by unpublished per curiam opinion.


        Shirley Ingram, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6686         Doc: 6      Filed: 09/13/2022     Pg: 2 of 2




        PER CURIAM:

               Shirley Ingram appeals the district court’s order denying his motion for appointment

        of counsel to assist him in requesting a sentence reduction under the First Step Act of 2018

        (“First Step Act”), Pub. L. No. 115-391, 132 Stat. 5194. It is unclear from Ingram’s motion

        whether he seeks the assistance of counsel for a motion for a sentence reduction under

        § 404(b) of the First Step Act or for a motion for compassionate release under 18 U.S.C.

        § 3583(c)(1)(A), which was amended by § 603(b)(1) of the First Step Act. In any event,

        we conclude that the district court did not abuse its discretion in denying Ingram’s motion

        because there is no pending action for which the district court could appoint counsel.

        Accordingly, we affirm the district court’s judgment. United States v. Ingram, No. 3:10-

        cr-00069-FDW-1 (W.D.N.C. May 10, 2022).

               We remand, however, to permit the district court to correct a clerical error. See Fed.

        R. Crim. P. 36. The district court wrote that Ingram’s motion for compassionate release is

        denied, but the order should state that Ingram’s motion for appointment of counsel is

        denied.

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                   AFFIRMED AND REMANDED




                                                     2